Citation Nr: 0014805	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veteran Affairs (VA) which continued a 30 percent evaluation 
for the veteran's service-connected PTSD.  A notice of 
disagreement was received in April 1996, and a statement of 
the case was issued in May 1996.  The appeal was completed 
with a substantive appeal received in June 1996.  The veteran 
testified at a personal hearing at the RO in June 1996.

In a decision dated December 11, 1997, found that an increase 
in the PTSD rating from 30 percent to 50 percent was 
warranted, and the Board granted the veteran's appeal to that 
extent.  The appellant then appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion to 
Remand filed by the parties to the appeal, the Court vacated 
the Board's December 11, 1997, decision and remanded the case 
to the Board for further action as outlined in the Joint 
Motion to Remand.


REMAND

The Court's October 4, 1999, Order vacated the Board's 
December 11, 1997, decision to the extent that it failed to 
satisfy the duty to assist in the development of facts 
pertinent to the veteran's claim and the absence of 
consideration of the veteran's claim on an extraschedular 
basis.

The argument advanced in the Joint Motion to Remand filed by 
the parties to the appeal as the basis for the remand was 
that an April 1997 VA examination report did not "reflect 
the examiner's consideration of the Appellant's extensive 
prior medical treatment" and, in particular, a March 1996 
report prepared by Robert Plummer, Ph.D., as well as 
treatment records considered by Social Security.  

The April 1997 VA examination was thus viewed as inadequate 
for rating purposes and further examination is necessary.  
The veteran and his representative are hereby notified that 
it is the veteran's responsibility to report for the 
examination and to cooperate in the development of the case 
and that failure to report for the VA examination without 
good cause will result in denial of the claim.  38 C.F.R. 
§ 3.655(b) (1999). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the veteran's PTSD should 
be obtained and associated with the 
claims file.  

2.  The RO should request that the 
veteran provide information as any 
private medical treatment for his PTSD 
from April 1997 to the present.  The RO 
should take appropriate action to request 
pertinent records from any such medical 
care providers reported by the veteran. 

3.  The veteran should then be scheduled 
for a comprehensive VA psychiatric 
examination to determine the severity of 
the veteran's service-connected PTSD.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner's review of 
the claims file should specifically 
include all pertinent medical history 
and, in particular, the March 1996 report 
prepared by Robert Plummer, Ph.D., as 
well as treatment records considered by 
Social Security.  The examination report 
should specifically indicate that such 
records were considered.  All appropriate 
tests and studies should be conducted, 
and all examination findings should be 
reported in detail to allow evaluation 
under all applicable rating criteria.

The examination report should include an 
opinion of the degree of social and 
industrial impairment of the veteran due 
to PTSD and report a full multiaxial 
diagnosis, including (if possible) a 
Global Assessment of Functioning (GAF) 
score attributable solely to PTSD.  To 
the extent possible, the examiner should 
indicate the degree of impairment due to 
PTSD as opposed to that due to any 
separate psychiatric disorders, 
personality defects, substance abuse 
and/or physical disabilities.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development noted in this 
remand has been addressed.  If any 
development is incomplete or deficient in 
any respect, appropriate corrective 
action should be taken. 

5.  After ensuring that all requested 
development has been completed to the 
extent possible (and after accomplishing 
any other development deemed warranted), 
the RO should adjudicate the issue of the 
veteran's entitlement to an increased 
rating for PTSD on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including the former and 
revised applicable schedular criteria.  
Additionally, the RO should expressly 
consider and discuss the question of 
whether action pursuant to 38 C.F.R. § 
3.321(b)(1) regarding extra-schedular 
evaluations is warranted.

6.  After completion of the above, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the October 4, 
1999, Order of the Court.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


